UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6166


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KELLY NICOLE ELKINS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:07-cr-00043-CMC-5; 0:08-cv-70091-CMC)


Submitted:    April 7, 2009                  Decided:   June 3, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelly   Nicole   Elkins,  Appellant Pro   Se.     James  Chris
Leventis, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kelly    Nicole    Elkins       seeks      to    appeal      the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The     order      is   not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard      by     demonstrating            that

reasonable       jurists      would     find      that    any        assessment      of     the

constitutional         claims    by    the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Elkins has

not     made    the    requisite       showing.          Accordingly,         we     deny    a

certificate       of    appealability         and      dismiss       the    appeal.          We

dispense       with    oral     argument       because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2